DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites the limitation “the amount of the first compound is greater than the amount of the second compound by at least about 70:29.5”. Table 1 of the instant Specification discloses that the weight ratio of the first compound : second compound : third compound is in the range of [80 -70] : [29 – 19.5] : [1 - 0.5]. That is, the instant Specification only discloses the ratio of all three (3) compounds and does not disclose only disclose the ratio of the first compound to the second compound as recited in the present claims. Furthermore, while the Table 1 of the instant Specification discloses the ratio of the first compound : second compound : third compound, the instant Specification does not disclose these weight ratios in terms of a contemplated variation as encompassed by the term “about” as recited in the present claims. Accordingly, while there is support in the instant Specification to recite the weight ratio of the first compound : second compound : third compound in the range of [80 -70] : [29 – 19.5] : [1 - 0.5], there is no support in the Specification as originally filed to recite the amount of the first compound is greater than the amount of the second compound by at least about 70:29.5 as recited in the present claims.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation “the amount of the first compound is greater than the amount of the second compound by at least about 70:29.5” which renders the scope of the claim indefinite given that it is unclear how the first compound is greater than the amount of the second compound by at least about 70:29.5.
Allowable Subject Matter
Claim 21 is allowable over the “closest” prior art Ogiwara et al (US 2016/0190469) and Nishide et al (US 2016/0329512) for the following reasons:

Ogiwara et al discloses an organic light emitting device where the light emitting layer comprises the compound (disclosed as a first compound), corresponding to the recited third compound given by recited Formula (3):

    PNG
    media_image1.png
    411
    394
    media_image1.png
    Greyscale
,
The amount of this compound in the light emitting layer is from 1 to 10 mass %. The light emitting layer further comprises the compound (disclosed as a first compound), corresponding to the recited first compound given by recited Formula 1:

    PNG
    media_image2.png
    481
    557
    media_image2.png
    Greyscale
.
The amount of this compound in the light emitting layer is 90 to 99 mass %. While the reference discloses that the light emitting layer can comprise other compounds, the reference does not disclose or suggest a ratio of first compound : second compound : third compound is 70 : 29 : 1 to 80 : 19.5 : 0.5 as recited in the present claim.
Nishide et al discloses an organic light emitting device comprising an anode, a cathode, and a light emitting layer disposed between the anode and cathode. The light emitting layer comprises the following compound:

    PNG
    media_image3.png
    470
    426
    media_image3.png
    Greyscale
.
This compound corresponds to the recited second compound given by Formula (2) of the claims. The amount of this compound is 0.01 to 10 wt. %. While the reference discloses that the light emitting layer can comprise other compounds, the reference does not disclose or suggest a ratio of first compound : second compound : third compound is 70 : 29 : 1 to 80 : 19.5 : 0.5 as recited in the present claim.
	Furthermore, it is noted that based on the amounts of the first, second ,and third compounds as obtained from the combined disclosures of Ogiwara et al and Nishide et al the ratio first compound : second compound to third compound is [90 - 99] : [0.01 - 10] : [1 - 10], which yields a ratio of 1: [0.0001 – 0.101] : [0.01 0 0.01], while the claim recites a ratio of 1 : [0.41 – 0.243] : [0.014 – 0.0625]. That is, the combined disclosures of Ogiwara et al and Nishide et al do not disclose or suggest the ratio of first compound : second compound : third compound as required by the present claim.

	In light of the above it is clear that Ogiwara et al and Nishide et al, either alone or in combination do not disclose or suggest the light emitting device as required by the present claim.

Response to Arguments
Applicant's arguments filed 5/10/2022 have been fully considered but they are moot in light of the new grounds of rejection set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767